Case 7:18-cr-00190-VB Document 136 Filed 07/02/20 |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

sennenencecnennnennennneneeenneeneneneecceees x
UNITED STATES OF AMERICA,

ORDER (

Vv.

18 CR 190-3 (VB) |

IYIBIA BROWN, |

Defendant. !

x

 

Defendant Iyibia Brown has filed a motion for a reduction of sentence pursuant to 18
U.S.C. § 3582(c)(1)(A)G). (See Doc. #135).

Section 3582(c)(1)(A) contains an explicit exhaustion requirement: “[T]he court, upon
motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever is earlier, may reduce the
term of imprisonment . . . if it finds that . . . extraordinary and compelling reasons warrant such a
reduction.”

Defendant’s submission indicates that on May 19, 2020, she made an application to the
warden of her facility for compassionate release under Section 3582(c)(1)(A)(i), and that on June
2, 2020, the warden denied her request. (See Doc. #135 at ECF 3). Thirty days following
defendant’s application to the warden of her facility would be June 18, 2020. Accordingly, it
appears more than thirty days have lapsed since defendant submitted her application to the
warden. For this reason, defendant appears to have satisfied the exhaustion requirement of
Section 3582(c)(1)(A).

Accordingly, by July 16, 2020, the government is directed to file its response to
defendant’s motion. (Doc. #135), The government is directed to address the merits of the
motion.

Chambers will mail a copy of this Order to defendant at the following address:

Iyibia Brown, Reg. No. 85363-054
FPC Alderson

Federal Prison Camp

Glen Ray Rd. Box A

Alderson, WV 24910

 

Dated: July 2, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti, U.S.D.J.

 
